Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 6/17/2022 has been entered. Claims 1, 3-6, 17, 20-23, 28-29, 31-32, 35,  and 95 have been amended. Claims  2, 9-10, 12-16, 18-19, 26-27, 30, 36-38, 44-76, 78, 80-83, 85-86 and 90-91 have been cancelled. Claims 1, 3-8, 11, 17, 20-25, 28-29, 31-35, 39, 77, 79, 84, 87-89, and 92-96 are pending. Claims 79, 84 and 87-89 are withdrawn. Claims 1, 3-8, 11, 17, 20-25, 28-29, 31-35, 39, 77 and 92-96 are under examination.

Claim Objections
Claim 4 is objected to because of the following informalities:  In claim 4 please insert “the” between “wherein” and “immunogen.  Appropriate correction is required.

Duplicate Claims
Applicant is advised that should claim 39 be found allowable, claim 96 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Specification
The objection to the disclosure is withdrawn in view of the amendment to the specification.

Claim Rejections Withdrawn
The rejection of claims 1, 3, 5, 11, 17,  20, 21, 22, 24, 26, 28,  33-35, 77 and  79 under 35 U.S.C. 102(a)(1)as being anticipated by Tettelin et al. (U.S. Pub. No. 2009/0104218, April 23, 2009) as evidenced by GenBank Accession No.  EAO74548 10/6/05 and as evidenced by GenBank Accession #KXA43097 2/14/2016 is withdrawn in view of the amended to claim 1.
The rejection of claim(s) 1-3,5, 11, 26, 28, 33-35, 77 and 79   under 35 U.S.C. 102(a)(1) as being anticipated by Weinstock et al. US 2007/0027309 2/1/2007 as evidenced by GenBank Accession # KGQ83901.01 11/5/14 is withdrawn in view of the amendment to claim 1.
The rejection of claim(s) 1-3, 5, 11, 17, 20-24, 26, 28, 33-35,77 and 79  under 35 U.S.C. 102(a)(1) as being anticipated by Cheng et al. WO 2008/109833  9/12/2008 is withdrawn I view of the amendment to claim 1.
The rejection of claim 1, 11, 17, 24, 25, 33, 39 and 96 under 35 U.S.C. 103 as being unpatentable over Tettelin et al. (U.S. Pub. No. 2009/0104218, April 23, 2009) in view of Daftarian et al. US 2012/0093761 4/19/12 is withdrawn in view of the amendment to claim 1.
The rejection of claim 1, 11, 33, 39 and 96 under 35 U.S.C. 103 as being unpatentable over Weinstock et al. US 2007/0027309 2/1/2007 in view of Daftarian et al. US 2012/0093761 4/19/12 is withdrawn in view of the amendment to claim 1.
The rejection of claims  1, 11, 17, 24, 25, 33, 39 and  96 under 35 U.S.C. 103 as being unpatentable over Cheng et al WO 2008/109833 9/11/2008 view of Daftarian et al. US 2012/0093761 4/19/12 is withdrawn in view of the amendment to claim 1.


Claim Rejections Maintained
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The rejection of claims 4, 6-8, 29, 31, 32,  and 92-95 under 35 U.S.C. 102(a)(1)as being anticipated by Tettelin et al. (U.S. Pub. No. 2009/0104218, April 23, 2009) as evidenced by GenBank Accession No.  EAO74548 10/6/05 and as evidenced by GenBank Accession #KXA43097 2/14/2016 is maintained.
	Claim 29, 31-32: Tettelin et al disclose a vaccine composition comprising a pharmaceutically acceptable carrier (see paragraph 67-108) an. an immunogen  consisting of a at least two antigenic peptides, wherein the first antigenic peptide consists of a peptide that is at least 70% identical to the amino acid sequence of SEQ ID NO: 9 i.e. SEQ ID NO: 17416  of Tettelin et al  consists of a peptide (115 amino acids) at least 70% identical to  the amino acid sequence SEQ ID NO: 9. See sequence alignment  below:
US-11-793-435A-17416
; Sequence 17416, Application US/11793435A
; Publication No. US20090104218A1
; GENERAL INFORMATION
;  APPLICANT: Tettelin, Herve
;  APPLICANT:Masignani, Vega
;  TITLE OF INVENTION: Group B Streptococcus
;  FILE REFERENCE: PP28007.0004
;  CURRENT APPLICATION NUMBER: US/11/793,435A
;  CURRENT FILING DATE: 2008-08-25
;  PRIOR APPLICATION NUMBER: PCT/US2005/046491
;  PRIOR FILING DATE: 2005-12-21
;  PRIOR APPLICATION NUMBER: US 60/638,943
;  PRIOR FILING DATE: 2004-12-22
;  PRIOR APPLICATION NUMBER: US 60/640,438
;  PRIOR FILING DATE: 2004-12-30
;  NUMBER OF SEQ ID NOS: 22740
;  SOFTWARE: FastSEQ for Windows Version 4.0
; SEQ ID NO 17416
;  LENGTH: 115
;  TYPE: PRT
;  ORGANISM: Streptococcus agalactiae
US-11-793-435A-17416

  Query Match             100.0%;  Score 64;  DB 7;  Length 115;
  Best Local Similarity   100.0%;  
  Matches   10;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 FWVNPDCGLK 10
                
Db         79 FWVNPDCGLK 88

With respect to claims 6-8, said antigenic universal peptide comprises a cell wall peptide corresponding to Met6 as evidenced by GenBank Accession No.  EAO74548 10/6/05. With respect to claims 6-8: said antigenic universal peptide comprises a cell wall peptide corresponding to Pgk1 – see sequence annotation above. Claim interpretation: The claims 6-8 recite the immunogen “comprises’ even though claim 1 the immunogen “consists”. The immunogen is interpreted to be open-ended and not limited to consists of the amino acid sequences. See MPEP 2111.03.
Thus, with regards to claim 4: Claim 4: Tettelin et al disclose the immunogen is modified conjugation to a macromolecule such a biotin, modified by acetylation. See paragraph 20.
 Tettelin et al discloses that the second  antigenic peptide consists of a peptide at least 70% identical to the amino acid sequence of SEQ ID NO: 10 i.e. SEQ ID NO: 3696 is an antigenic peptide that consists of a peptide (745 amino acids) that is at least 70% identical to the amino acid sequence of SEQ ID NO: 10.  See sequence alignment with SEQ ID NO: 10:
US-11-793-435A-3696
; Sequence 3696, Application US/11793435A
; GENERAL INFORMATION
;  APPLICANT: Tettelin, Herve
;  APPLICANT:Masignani, Vega
;  TITLE OF INVENTION: Group B Streptococcus
;  FILE REFERENCE: PP28007.0004
;  CURRENT APPLICATION NUMBER: US/11/793,435A
;  CURRENT FILING DATE: 2008-08-25
;  PRIOR APPLICATION NUMBER: PCT/US2005/046491
;  PRIOR FILING DATE: 2005-12-21
;  PRIOR APPLICATION NUMBER: US 60/638,943
;  PRIOR FILING DATE: 2004-12-22
;  PRIOR APPLICATION NUMBER: US 60/640,438
;  PRIOR FILING DATE: 2004-12-30
;  NUMBER OF SEQ ID NOS: 22740
;  SOFTWARE: FastSEQ for Windows Version 4.0
; SEQ ID NO 3696
;  LENGTH: 745
;  TYPE: PRT
;  ORGANISM: Streptococcus agalactiae
US-11-793-435A-3696

  Query Match             100.0%;  Score 74;  DB 56;  Length 745;
  Best Local Similarity   100.0%;  
  Matches   12;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 FWVNPDCGLKTR 12
              ||||||||||||
Db        709 FWVNPDCGLKTR 720

Tettelin et al disclose  an immunogen i.e. hybrid polypeptide  consisting of at least two of the first and second antigenic peptides covalently linked by a linker (see paragraph 25-26). 
Thus, Tettelin disclose the second antigenic peptide (SEQ ID NO: 3696) which is Met6 as evidenced by GenBank Accession #KXA43097 2/14/2016.
	Claim  92 : Tettelin disclose a method for active immunization against a microbial infection comprising  administering the composition of claim 29 (as set forth above) to a subject in need thereof. See paragraph 67 and paragraph 109-117.
Claim 93: Tettelin et al disclose the vaccine composition further compries a pharmaceutically acceptable carrier and adjuvant. See paragraph 67-108.
 Claim 94-95: Tettelin et al disclose the vaccine composition without an adjuvant and the vaccine composition wherein the at least two antigenic peptides are not linked to a protein carrier. See paragraph 67-70.
Response to Applicant’s Argument
Applicants state  without conceding to the correctness of the Examiner’s position and solely in an effort to expedite prosecution, Applicant respectfully submits amended claims herewith and that claim 1 has been  amended to an immunogen consisting of an amino acid sequence selected from the group consisting of SEQ ID NO: 1, SEQ ID NO: 2, SEQ ID NO: 3, SEQ ID NO: 4, SEQ ID NO: 5, SEQ ID NO: 6, SEQ ID NO: 7, SEQ ID NO: 8, SEQ ID NO: 9, SEQ ID NO: 10, SEQ ID NO: 11, SEQ ID NO: 12, SEQ ID NO: 13, SEQ ID NO: 14, SEQ ID NO: 15, SEQ ID NO: 16, SEQ ID NO: 17, SEQ ID NO: 18, SEQ ID NO: 19, SEQ ID NO: 20, SEQ ID NO: 21, SEQ ID NO: 22, SEQ ID NO: 23, SEQ ID NO: 24 , SEQ ID NO: 25, SEQ ID NO: 79, SEQ ID NO: 26, SEQ ID NO: 27, and SEQ ID NO: 28.
	Applicant’s response with regards to the amendment to claim 1 is found persuasive. However, the rejection is maintained over claim 29 and dependent claims for the reasons set forth  in the rejection above. With regards to claims 4, 6-8, the immunogen “comprises” and thus is open-ended even though claim 1 recites that the immunogen consists. Thus, the antigenic peptide of Tettelin still reads on claims 4, 6-8.



The rejection of claim(s) 4, 6-8, 29, 31-32, and 92-95 under 35 U.S.C. 102(a)(1) as being anticipated by Cheng et al. WO 2008/109833  9/12/2008 is maintained.
Claim 29, 31-32: Cheng et al disclose a vaccine composition comprising a pharmaceutically acceptable carrier (see p. 18 lines 3-10) and an immunogen  consisting of at least two antigenic peptides, wherein a first antigenic universal peptide consists of a peptide that is at least 70% identical to the amino acid sequence of SEQ ID NO: 23 i.e. the sequence of Cheng in the alignment below consists of a peptide (417 amino acids) at least 70% identical to  the amino acid sequence SEQ ID NO: 23. See sequence alignment  below:

	
AXK80921
ID   AXK80921 standard; protein; 417 AA.
XX
AC   AXK80921;
XX
DT   02-SEP-2010  (first entry)
XX
DE   PGK1 protein.
XX
KW   Antigen; Candida infection; Aspergillus infection; diagnostic test; PGK1;
KW   BOND_PC; 3-phosphoglycerate kinase; pgk1; hypothetical protein;
KW   hypothetical protein CaO19.11135 [Candida albicans SC5314];
KW   hypothetical protein CaO19.3651 [Candida albicans SC5314];
KW   phosphoglycerate kinase.
XX
OS   Candida albicans.
XX
CC PN   WO2008109833-A2.
XX
CC PD   12-SEP-2008.
XX
CC PF   07-MAR-2008; 2008WO-US056236.
XX
PR   07-MAR-2007; 2007US-0893537P.
PR   14-SEP-2007; 2007US-0972413P.
XX
CC PA   (UYFL ) UNIV FLORIDA RES FOUND INC.
XX
CC PI   Clancy CJ,  Nguyen MT,  Cheng S;
XX
DR   WPI; 2008-M49369/73.
DR   PC:NCBI; gi1172452.
DR   PC:SWISSPROT; P46273.
XX
CC PT   New isolated, recombinant, or purified polypeptide, useful for preparing 
CC PT   a composition, hybridizing polynucleotides, inducing immune response, and
CC PT   for diagnosing or monitoring Candida or Aspergillus infection in a 
CC PT   subject.
XX
CC PS   Claim 1; Page 174; 219pp; English.
XX
CC   The present invention relates to novel immunogenic Candida and 
CC   Aspergillus proteins identified by In Vivo Induced Antigen Technology 
CC   (IVIAT). The proteins are selected from SET1 (chromatin regulatory 
CC   protein), enolase I (ENO1), phosphoglycerate kinase (PGK1-2), MUC 1-2 
CC   (cell surface glycoprotein), MET6-1, MET6-2, NOT5, RBT4, IPF9162, CAR1, 
CC   GAP1, SET1, ENO1, FBA1, PGK1-1, PGK1-2, MUC1-1, MUC1-2 and BGL2. The 
CC   proteins of the invention are useful for preparing a composition; 
CC   hybridizing polynucleotides; inducing an immune response in a subject, 
CC   and for diagnosing or monitoring a Candida or Aspergillus infection in a 
CC   subject. The present sequence is one such protein of the invention.
CC   
CC   Revised record issued on 28-AUG-2010 : Enhanced with precomputed 
CC   information from BOND.
XX
SQ   Sequence 417 AA;

  Query Match             100.0%;  Score 76;  DB 13;  Length 417;
  Best Local Similarity   100.0%;  
  Matches   14;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 VTFLNDCVGPEVTK 14
            
Db         92 VTFLNDCVGPEVTK 105

Cheng et al disclose a second  antigenic peptide consisting of a peptide at least 70% identical to the amino acid sequence of SEQ ID NO: 35  wherein the antigenic peptide consists of a peptide (20 amino acids) that is at least 70% identical to the amino acid sequence of SEQ ID NO: 35 corresponding to Fba (see sequence annotation below).
AXK80882
ID   AXK80882 standard; peptide; 20 AA.
XX
AC   AXK80882;
XX
DT   02-SEP-2010  (first entry)
XX
DE   FBA1 protein fragment #24.
XX
KW   Antigen; Candida infection; Aspergillus infection; diagnostic test; FBA1.
XX
OS   Candida albicans.
XX
CC PN   WO2008109833-A2.
XX
CC PD   12-SEP-2008.
XX
CC PF   07-MAR-2008; 2008WO-US056236.
XX
PR   07-MAR-2007; 2007US-0893537P.
PR   14-SEP-2007; 2007US-0972413P.
XX
CC PA   (UYFL ) UNIV FLORIDA RES FOUND INC.
XX
CC PI   Clancy CJ,  Nguyen MT,  Cheng S;
XX
DR   WPI; 2008-M49369/73.
XX
CC PT   New isolated, recombinant, or purified polypeptide, useful for preparing 
CC PT   a composition, hybridizing polynucleotides, inducing immune response, and
CC PT   for diagnosing or monitoring Candida or Aspergillus infection in a 
CC PT   subject.
XX
CC PS   Claim 1; Page 173; 219pp; English.
XX
CC   The present invention relates to novel immunogenic Candida and 
CC   Aspergillus proteins identified by In Vivo Induced Antigen Technology 
CC   (IVIAT). The proteins are selected from SET1 (chromatin regulatory 
CC   protein), enolase I (ENO1), phosphoglycerate kinase (PGK1-2), MUC 1-2 
CC   (cell surface glycoprotein), MET6-1, MET6-2, NOT5, RBT4, IPF9162, CAR1, 
CC   GAP1, SET1, ENO1, FBA1, PGK1-1, PGK1-2, MUC1-1, MUC1-2 and BGL2. The 
CC   proteins of the invention are useful for preparing a composition; 
CC   hybridizing polynucleotides; inducing an immune response in a subject, 
CC   and for diagnosing or monitoring a Candida or Aspergillus infection in a 
CC   subject. The present sequence is a peptide fragment of one such protein 
CC   of the invention.
XX
SQ   Sequence 20 AA;

  Query Match             100.0%;  Score 65;  DB 13;  Length 20;
  Best Local Similarity   100.0%;  
  Matches   14;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 FAIPAINVTSSSTV 14
              
Db          1 FAIPAINVTSSSTV 14

Cheng et al disclose a second  antigenic peptide consisting of a peptide at least 70% identical to the amino acid sequence of SEQ ID NO: 27  wherein the antigenic peptide consists of a peptide (359 amino acids) that is at least 70% identical to the amino acid sequence of SEQ ID NO: 27 corresponding to Fba (see sequence annotation below).

AXK80858
ID   AXK80858 standard; protein; 359 AA.
XX
AC   AXK80858;
XX
DT   02-SEP-2010  (first entry)
XX
DE   FBA1 protein.
XX
KW   Antigen; Candida infection; Aspergillus infection; diagnostic test; FBA1;
KW   BOND_PC; fructose-bisphosphate aldolase; hypothetical protein;
KW   hypothetical protein CaO19.12088 [Candida albicans SC5314]; FBA1;
KW   hypothetical protein CaO19.4618 [Candida albicans SC5314].
XX
OS   Candida albicans.
XX
CC PN   WO2008109833-A2.
XX
CC PD   12-SEP-2008.
XX
CC PF   07-MAR-2008; 2008WO-US056236.
XX
PR   07-MAR-2007; 2007US-0893537P.
PR   14-SEP-2007; 2007US-0972413P.
XX
CC PA   (UYFL ) UNIV FLORIDA RES FOUND INC.
XX
CC PI   Clancy CJ,  Nguyen MT,  Cheng S;
XX
DR   WPI; 2008-M49369/73.
DR   PC:NCBI; gi46444680.
XX
CC PT   New isolated, recombinant, or purified polypeptide, useful for preparing 
CC PT   a composition, hybridizing polynucleotides, inducing immune response, and
CC PT   for diagnosing or monitoring Candida or Aspergillus infection in a 
CC PT   subject.
XX
CC PS   Claim 1; Page 172; 219pp; English.
XX
CC   The present invention relates to novel immunogenic Candida and 
CC   Aspergillus proteins identified by In Vivo Induced Antigen Technology 
CC   (IVIAT). The proteins are selected from SET1 (chromatin regulatory 
CC   protein), enolase I (ENO1), phosphoglycerate kinase (PGK1-2), MUC 1-2 
CC   (cell surface glycoprotein), MET6-1, MET6-2, NOT5, RBT4, IPF9162, CAR1, 
CC   GAP1, SET1, ENO1, FBA1, PGK1-1, PGK1-2, MUC1-1, MUC1-2 and BGL2. The 
CC   proteins of the invention are useful for preparing a composition; 
CC   hybridizing polynucleotides; inducing an immune response in a subject, 
CC   and for diagnosing or monitoring a Candida or Aspergillus infection in a 
CC   subject. The present sequence is one such protein of the invention.
CC   
CC   Revised record issued on 28-AUG-2010 : Enhanced with precomputed 
CC   information from BOND.
XX
SQ   Sequence 359 AA;

  Query Match             100.0%;  Score 84;  DB 13;  Length 359;
  Best Local Similarity   100.0%;  
  Matches   15;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1   EGADKPNKKYFDPRV 15
             
Db        319 EGADKPNKKYFDPRV 333

With respect to claims 6-8: said antigenic universal peptide comprises a cell wall peptide corresponding to Pgk1 – see sequence annotation above. Claim interpretation: The claims 6-8 recite the immunogen “comprises’ even though claim 1 the immunogen “consists”. The immunogen is interpreted to be open-ended and not limited to consists of the amino acid sequences. See MPEP 2111.03.
 Thus, regarding claim 4 which is now open ended due to the recitation “immunogen comprises”: Cheng et al disclose the immunogen is modified by conjugation to a macromolecule such another protein. See page 8 lines 21-24 disclosing multimeric constructs.

Claim 94-95: Cheng et al disclose the vaccine composition without an adjuvant and the vaccine composition wherein the antigenic universal peptide is not linked to a protein carrier. See p. 18 lines 3-5 (optional adjuvant) and page 
Claim 93: Cheng et al disclose a vaccine composition comprising the immunogen and a pharmaceutically acceptable carrier and adjuvant. See p. 18 lines 3-10.
Claim 92 : Cheng disclose a method for active immunization against a microbial infection comprising  administering the composition of claim 1  or claim 29 (as set forth above) to a subject in need thereof. See abstract, p. 37 lines 6-15, p. 46 lines 23-33 to page 47.
	
Response to Applicant’s Argument
Applicants state  without conceding to the correctness of the Examiner’s position and solely in an effort to expedite prosecution, Applicant respectfully submits amended claims herewith and that claim 1 has been  amended to an immunogen consisting of an amino acid sequence selected from the group consisting of SEQ ID NO: 1, SEQ ID NO: 2, SEQ ID NO: 3, SEQ ID NO: 4, SEQ ID NO: 5, SEQ ID NO: 6, SEQ ID NO: 7, SEQ ID NO: 8, SEQ ID NO: 9, SEQ ID NO: 10, SEQ ID NO: 11, SEQ ID NO: 12, SEQ ID NO: 13, SEQ ID NO: 14, SEQ ID NO: 15, SEQ ID NO: 16, SEQ ID NO: 17, SEQ ID NO: 18, SEQ ID NO: 19, SEQ ID NO: 20, SEQ ID NO: 21, SEQ ID NO: 22, SEQ ID NO: 23, SEQ ID NO: 24 , SEQ ID NO: 25, SEQ ID NO: 79, SEQ ID NO: 26, SEQ ID NO: 27, and SEQ ID NO: 28.
	Applicant’s response with regards to the amendment to claim 1 is found persuasive. However, the rejection is maintained over claim 29 and dependent claims for the reasons set forth  in the rejection above. With regards to claims 4, 6-8, the immunogen “comprises” and thus is open-ended even though claim 1 recites that the immunogen consists. Thus, the antigenic peptide of Cheng still reads on claims 4, 6-8.


 	The rejection of claim(s) 4, 6-8 under 35 U.S.C. 102(a)(1) as being anticipated by Weinstock et al. US 2007/0027309 2/1/2007 as evidenced by GenBank Accession # KGQ83901.01 11/5/14 is maintained

Weinstock et al disclose an immunogen comprising SEQ ID NO: 3 w i.e. SEQ ID NO: 18265.
ID   ATC98077 standard; protein; 769 AA.
XX
AC   ATC98077;
XX
DT   30-OCT-2008  (first entry)
XX
DE   Candida albicans protein SEQ ID NO 18265.
XX
KW   Candida albicans infection; prophylactic to disease; diagnostic test;
KW   bioinformatics; Fungicide; Vaccine.
XX
OS   Candida albicans.
XX
CC PN   US2007027309-A1.
XX
CC PD   01-FEB-2007.
XX
CC PF   24-JUN-2003; 2003US-00603113.
XX
PR   13-FEB-1998;   98US-0074725P.
PR   13-AUG-1998;   98US-0096409P.
PR   12-FEB-1999;   99US-00248796.
XX
CC PA   (WEIN/) WEINSTOCK K G.
CC PA   (BUSH/) BUSH D.
XX
CC PI   Weinstock KG,  Bush D;
XX
DR   WPI; 2007-300697/29.
DR   N-PSDB; ATC83974.
XX
CC PT   New nucleic acid comprising a nucleotide sequence encoding a Candida 
CC PT   albicans polypeptide, useful in preparing a vaccine composition for 
CC PT   treating or preventing Candida albicans infection.
XX
CC PS   Claim 17; SEQ ID NO 18265; 30pp; English.
XX
CC   The invention relates to an isolated nucleic acid SEQ ID NO: 1-14103, 
CC   comprising a nucleotide sequence encoding a Candida albicans polypeptide 
CC   comprising SEQ ID NO: 14104-28206. The invention includes: a recombinant 
CC   expression vector comprising the nucleic acid operably linked to a 
CC   transcription regulatory element; a cell comprising the recombinant 
CC   expression vector; a method for producing a Candida albicans polypeptide 
CC   which comprises culturing the cell comprising the recombinant expression 
CC   vector under conditions that permit expression of the polypeptide; a 
CC   probe comprising a nucleotide sequence having at least 8 consecutive 
CC   nucleotides of a nucleotide sequence consisting of SEQ ID NO: 1-14103; a 
CC   vaccine composition for treating or preventing a Candida albicans 
CC   infection comprising the nucleic acid or Candida albicans polypeptide and
CC   a pharmaceutically acceptable carrier; a method of treating a subject for
CC   Candida albicans infection; a recombinant or substantially pure 
CC   preparation of Candida albicans polypeptide or its fragment consisting of
CC   SEQ ID NO: 14104-28206; a method for detecting the presence of a Candida 
CC   nucleic acid in a sample; a computer readable medium with recorded 
CC   nucleotide sequences comprising SEQ ID NO: 1-14103 or their fragments; a 
CC   computer based system for identifying fragments of the Candida genome of 
CC   commercial importance; a method of identifying commercially important 
CC   nucleic acid fragments of the Candida genome which comprises comparing a 
CC   database comprising the nucleotide sequences SEQ ID NO: 1-14103 with a 
CC   target sequence to obtain a nucleic acid molecule comprised of a 
CC   complementary nucleotide sequence to the target sequence, which is not 
CC   randomly selected; and a method for identifying an expression modulating 
CC   fragment of the Candida genome which comprises comparing a database 
CC   comprising the nucleotide sequences SEQ ID NO: 1-14103 with a target 
CC   sequence to obtain a nucleic acid molecule comprised of a complementary 
CC   nucleotide sequence to the target sequence, which comprises sequences 
CC   known to regulate gene expression. The nucleic acid is useful in 
CC   preparing a vaccine composition for treating or preventing Candida 
CC   albicans infection.
XX
SQ   Sequence 769 AA;

  Query Match             100.0%;  Score 79;  DB 11;  Length 769;
  Best Local Similarity   100.0%;  
  Matches   16;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 ADKDSLDLEPISLLPK 16
              ||||||||||||||||
Db        182 ADKDSLDLEPISLLPK 197


	Said antigenic universal peptide comprises a cell wall peptide corresponding to Met6 as evidenced by GenBank Accession # KGQ83901.01 11/5/14.
With respect to claims 6-8: Said antigenic universal peptide comprises a cell wall peptide corresponding to Met6 as evidenced by GenBank Accession # KGQ83901.01 11/5/14.
xlaim interpretation: The claims 6-8 recite the immunogen “comprises’ even though claim 1 the immunogen “consists”. The immunogen is interpreted to be open-ended and not limited to consists of the amino acid sequences. See MPEP 2111.03.  Thus, regarding claim 4 (open-ended because the claim recites “immunogen comprises”: Weinstock et al disclose the immunogen is modified conjugation to a macromolecule such labels capable of providing a detectable signal. See paragraph 154.

	
Response to Applicant’s Argument
Applicants state  without conceding to the correctness of the Examiner’s position and solely in an effort to expedite prosecution, Applicant respectfully submits amended claims herewith and that claim 1 has been  amended to an immunogen consisting of an amino acid sequence selected from the group consisting of SEQ ID NO: 1, SEQ ID NO: 2, SEQ ID NO: 3, SEQ ID NO: 4, SEQ ID NO: 5, SEQ ID NO: 6, SEQ ID NO: 7, SEQ ID NO: 8, SEQ ID NO: 9, SEQ ID NO: 10, SEQ ID NO: 11, SEQ ID NO: 12, SEQ ID NO: 13, SEQ ID NO: 14, SEQ ID NO: 15, SEQ ID NO: 16, SEQ ID NO: 17, SEQ ID NO: 18, SEQ ID NO: 19, SEQ ID NO: 20, SEQ ID NO: 21, SEQ ID NO: 22, SEQ ID NO: 23, SEQ ID NO: 24 , SEQ ID NO: 25, SEQ ID NO: 79, SEQ ID NO: 26, SEQ ID NO: 27, and SEQ ID NO: 28.
	Applicant’s response with regards to the amendment to claim 1 is found persuasive. However, with regards to claims 4,6-8, the immunogen “comprises” and thus is open-ended even though claim 1 recites that the immunogen consists. Thus, the antigenic peptide of Weinstock still reads on claims 4, 6-8.


New Claim Rejections Based on Amendment
	Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3, 5, 6-8, 11, 28 and  33-35 are rejected under 35 U.S.C. 101 because the claimed invention is directed to natural phenomenon without significantly more.
The claims are drawn to a  products/composition of matter.
The claims recites a natural phenomenon which is a product of nature. The products of nature recited in the claims are the peptides recited in claim 1.
The peptides are not markedly different from as found in nature i.e. the sequence of the peptides are the same as found in the sequence in the wild type protein sequence. It is noted that some of the peptide sequences have an added cysteine at the N-terminus – see for instance but not limited to  SEQ ID NO: 1 and 2. However, according to the sequence annotation for the sequences comprising the cysteine at the N- terminus, the cysteine may or may not be present. Thus, without the cysteine at the N-terminus the peptide sequence is not markedly different from the sequence as found in the wild type sequence.
Claim 3 and claim 28: the recitation of the functioning of the peptide to elicit an immune response in a mammal  or that the peptide is a T cell epitope does not make the peptide sequence markedly different from the sequence as found in the wild type naturally occurring protein.
 Claim 5: the resistance to proteolytic cleavage is recited at a high level of generality and the claim does not include additional features that confer resistance to proteolytic cleavage. Therefore, the peptide of claim 5 is still not markedly different from the sequence as found in the wild type sequence.
Claims 6-8: the peptide sequences are cell wall peptides according to the specification. See paragraph 13.
With regards to vaccine compositions the pharmaceutically acceptable carrier encompasses water which is a product of nature. The protein carrier or T helper epitope encompasses natural protein carriers e.g. albumin and nature based T cell epitopes without conjugation to the immunogen. There is no evidence that the combination of peptide and water or peptide, water and naturally occurring protein carrier or T cell epitope reacts to form a different product or causes any product in the combination to have a different structure and/or function. Each element in the combination continues to have the effect it always had. With regards to adjuvant, the adjuvant is recited at a high level of generality e.g. a molecule of adjuvant which has a negligible effect on the overall composition and not recited in effective amount of adjuvant.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception and the claims are directed to natural phenomenon without significantly more.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 3, 4, 6-8 and 32 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
 In claim 3, the recitation of elicits an immune response in “the mammal” lacks antecedent basis in claim 1 because claim 1 does not recite inducing an immune response in a mammal.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
In claim 4, the recitation that the immunogen comprises methylation, amidation, acetylation, PEGYLation, incorporation of  cysteine residue, conjugation to at least one macromolecule or a combination thereof, does not further limit  the scope of claim 1 because the immunogenic in claim 1, consists of the amino acid sequence.
In claims 6-8, the recitation that the immunogenic comprises a cell wall peptide does not further limit  the scope of claim 1 because the immunogenic in claim 1, consists of the amino acid sequence.
Claim 32, the recitation that the at least one of the antigenic peptides comprise all of  the proteins of claim 32 does not further limit the scope of claim 29 which requires that the first antigenic peptide consists of a peptide at least 70% identical to any of the amino acid sequences of claim 29. See claim 32 where it recites that “wherein at least one of the antigenic peptides comprise fructose-biphosphate aldolase (fba)…, glyceraldehyde-3-phosphate (Gap1), and phosphoglycerate kinase(Pgk1).”


Claim(s) 1, 3, 5-8 and 28  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jiang et al. CN101942434A 1/12/2011.
Jiang et al disclose  (see paragraph 70 on page 6 of the machine translation) an immunogenic consisting of SEQ ID NO: 15 – the peptide of Jiang et al has the same sequence as SEQ ID NO: 15 and thus will also elicit an immune response in the mammal, and will also be resistant to proteolytic cleavage and is a t cell epitope by virtue of having the same structure as SEQ ID NO: 15. With regards to claims 6-8, the peptide is a cell wall peptide of Pgk1 – as they have the same structure.
AZH02329
ID   AZH02329 standard; peptide; 14 AA.
XX
AC   AZH02329;
XX
DT   26-MAY-2011  (first entry)
XX
DE   Phosphoglycerate kinase protein conserved peptide #3.
XX
KW   Phosphoglycerate kinase; promoter.
XX
OS   Botryotinia fuckeliana B05.10.
OS   Neurospora crassa.
OS   Gibberella zeae PH-1.
OS   Zygosaccharomyces rouxii.
OS   Scheffersomyces stipitis CBS 6054.
OS   Toxoptera citricida.
OS   Salmo salar.
OS   Homo sapiens.
OS   Sus scrofa.
OS   Mus musculus.
OS   Saccharomyces cerevisiae S288c.
OS   Aspergillus terreus NIH2624.
OS   Laccaria bicolor S238N-H82.
OS   Rhizopus oryzae.
OS   Schizosaccharomyces japonicus yFS275.
OS   Ajellomyces capsulatus NAm1.
OS   Canis lupus familiaris.
XX
CC PN   CN101942434-A.
XX
CC PD   12-JAN-2011.
XX
CC PF   28-JUL-2009; 2009CN-10063346.
XX
PR   28-JUL-2009; 2009CN-10063346.
XX
CC PA   (CHAG-) CHINESE AGRIC ACAD SCI OIL CROPS RES.
XX
CC PI   Jiang M,  Wan X,  Wang P,  Zhang Y;
XX
DR   WPI; 2011-C53904/29.
XX
CC PT   New triglyceride kinase promoter sequence isolated from Trichosporon 
CC PT   species, comprises specific base pair sequence.
XX
CC PS   Disclosure; Page 9; 20pp; Chinese.
XX
CC   The present invention relates to a novel triglyceride kinase promoter 
CC   sequence isolated from Trichosporon species 21148. The promoter sequence 
CC   comprises a 1273 base pairs sequence, (see AZH02291). The present 
CC   invention also provides a method for cloning the triglyceride kinase 
CC   promoter sequence. The triglyceride kinase promoter sequence is useful in
CC   transgenic process. The present sequence represents a phosphoglycerate 
CC   kinase protein conserved peptide among triglyceride kinases from 18 
CC   different sources obtained in an experiment in the invention.
XX
SQ   Sequence 14 AA;

  Query Match             100.0%;  Score 68;  DB 18;  Length 14;
  Best Local Similarity   100.0%;  
  Matches   14;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 STGGGASLELLEGK 14
              ||||||||||||||
Db          1 STGGGASLELLEGK 14


Allowable Subject Matter
Claims 17, 20-25, 39, 77 and 96 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claims 39 and 96 are duplicate claims.

Status of Claims
Claims 79, 84 and 87-89 are withdrawn. Claims 17, 20-25, 39, 77 and 96  are objected to. Claims 1, 3-8, 11, 28-29, 31-35 and 92-95 are rejected.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUWATOSIN A OGUNBIYI whose telephone number is (571)272-9939. The examiner can normally be reached IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on 5712720835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OLUWATOSIN A OGUNBIYI/           Primary Examiner, Art Unit 1645